DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, and 7-8 are pending and under examination.
Claims 2-6 have been canceled.

Preliminary Amendment
2.	The supplemental amendments of claims 1 and 7-8, filed 02/04/2021, have been fully considered and are entered.

Response to Amendment
Applicant(s) amendments to the claims on 12/16/2020 and Supplemental Amendment to the claims received on 02/04/2021 are accepted and have been fully considered in this Office Action.
Applicant(s) amendments to the specification received on 12/16/2020 have overcome both the drawing objections and specification objections previously set forth in the Non-Final Office Action mailed on 09/25/2020.  Therefore, the previous drawing and specification objections are withdrawn.
Applicants amendments to the claims have overcome the 112(f) claim interpretation previously set forth in the Non-Final Office Action, and the previous claim interpretation is withdrawn.
Applicants amendments to the claims have overcome each and every 112(b) rejection previously set forth. 
Based on the amended claims and remarks received on 12/16/2020, the previous prior art rejection based on Johns has been modified to address the amended claims (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 2014/0240096; Pub. Date: Aug. 28, 2014; already of record).

Regarding claim 1, Johns teaches a specimen storage apparatus (Johns; fig. 1A, [0045]), comprising: 
a plurality of specimen trays having a plurality of specimen container installation parts for holding specimen containers (Johns; fig. 3A, #310, #302, #304, #306, #308, [0007, 0036, 0041, 0047, 0051, 0053, 0058-0059, 0065-0066]), respectively; 
a specimen container transferring mechanism configured to transfer the specimen container between a conveyance line and the plurality of specimen trays tray (Johns teaches a container handling apparatus [0046] for moving samples or sample containers [0048] between other instruments or lab sections for storage [0036], and moving sample containers to and from the sample trays [0096]); 
a drawer configured to hold the plurality of specimen trays (Johns teaches a loading and unloading platform, where the loading and unloading platform is a large drawer on a countertop configured to hold the plurality of specimen trays; fig. 3A, #300, [0064, 0066]), 

a plurality of identification information readers configured to be arranged directly under the drawer and to read information for identifying a size and location of each of the plurality of specimen trays positioned above the plurality of identification readers, respectively, when the plurality of identification information tags are positioned within a predetermined distance from the plurality of identification information readers (Johns; fig. 3A, #318, [0053-0056, 0064]), respectively, 
wherein the size and the location of each specimen tray is determined by relative positions of at least two of the identification information tags (Johns teaches location, orientation, and the sample carrier geometric information is determined by the RFID tags; [0053, 0077]), respectively, 2Appl. No. 16/075,215POL-11696 Supplemental Amendment dated February 4, 2021 
wherein a minimum size specimen tray is defined by being able to hold m specimen containers in a row in a first direction and n specimen containers in a column in a second direction perpendicular to the first direction (Johns teaches a loading/unloading platform for a plurality of sample carriers; fig. 3A, #300, [0064] wherein the loading/unloading platform is a large drawer on a countertop; [0066].  The loading/unloading platform configured to hold a minimum size specimen tray 310; Johns; fig. 3A, #310, [0065], where the specimen tray is configured to hold 6 specimen container in a row in a first direction and 6 specimen containers in a column in a second direction perpendicular to the first direction.  Therefore, the specimen container having a minimum size where m=n=6.) 
wherein each specimen tray is configured to hold an integral number of at least K rows of m specimen containers and L columns of n specimen containers, where K and L are integers (Johns teaches the specimen tray 310 having a minimum size where m=n=6.  Johns additionally teaches the specimen trays hold an integral number of at least 1 row of m specimen container 
wherein the plurality of trays include at least three specimen trays (Johns teaches an exemplary loading/unloading platform for holding a plurality of sample container carriers; fig. 3A, #300, [0064], wherein the platform holds four 6x6 racks; fig. 3A, #310, [0065]).
Johns does not explicitly teach, each specimen tray having a value of K or L that is different from each of the other two specimen trays, and wherein the drawer is configured to hold at least a combination of the first, second and third specimen trays.
However, Johns does provide rational for a “body” of a sample carrier/tray that may include any suitable structure that can hold samples, and can comprise a number of recesses such as slots or wells that accommodate samples or containers which hold samples; [0041]. The body of a sample carrier/tray can have any suitable shape including a circle, square, or rectangular vertical or horizontal cross section with any suitable number of slots for holding sample containers that may be arranged as an array with equal or unequal numbers of rows and columns; [0059].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the loading/unloading platform having four 6x6 racks of Johns with a loading/unloading platform comprising one 6x6 rack, one 6x12 rack, and one 12x12 rack, because the loading/unloading platform comprising one 6x6, one 6x12, and one 12x12 is merely a change in size/proportion of the sample racks that would allow a higher capacity of samples to be accommodated in the specimen storage apparatus.  The modification resulting in the drawer being configured to hold a combination of each of the three specimen trays having a value of K or L that is different from each of the other two specimen trays since the one 6x6 rack would result in K=L=1, the one 6x12 rack resulting in K=2 and L=1, and the 12x12 rack resulting in K=2 and L=2.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion/shape of the tray and Johns specifically teaches an exemplary loading/unloading platform for holding a plurality of sample container carriers; fig. 3A, #300, [0064], and a “body” of a sample carrier that may include any suitable structure that can hold samples, and can comprise a number of recesses such as slots or wells that accommodate samples or containers which hold samples; [0041]. The body of a sample carrier can have any suitable shape including a circle, square, or rectangular vertical or horizontal cross section with any suitable number of slots for holding sample containers that may be arranged as an array with equal or unequal numbers of rows and columns; [0059].

Regarding claim 7, modified Johns teaches the specimen storage apparatus according to claim 1 above, wherein the drawer includes projected parts or recessed parts configured to be engaged with a recessed part or a projected part provided in a bottom surface of the plurality of specimen trays (Johns; [0080]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 2014/0240096; Pub. Date: Aug. 28, 2014; already of record), and further in view of Endo et al. (WO 2014/042011; Pub. Date: Mar. 20, 2014 where US 2016/0202279; Pub. Date: Jul. 14, 2016 is used as the corresponding document).

Regarding claim 8, modified Johns teaches the specimen storage apparatus according to claim 1, above wherein 
when d1 is set as a distance from a first side surface of each specimen trays to a specimen container installation part which is most closely adjacent to the first side surface, 
d2 is set as a distance from a second side surface of the specimen tray opposite to the first side surface of the specimen tray to a specimen container installation part which is most closely adjacent to the second side surface, 
p1 is set as a distance in a direction perpendicular to the first side surface and the second side surface between the specimen container installation parts and corresponds to a pitch between specimen container installation parts from the first side surface to the second side surface, 
d3 is set as a distance from a third side surface of the specimen tray to a specimen container installation part which is most closely adjacent to the third side surface, 
d4 is set as a distance from a fourth side surface opposite to the third side surface of the specimen tray to a specimen container installation part which is most closely adjacent to the fourth side surface, and4Appl. No. 16/075,215POL-11696 
Supplemental Amendment dated February 4, 2021p2 is set as a distance in a direction perpendicular to the third side surface and the fourth side surface between the specimen container installation parts and corresponds to a pitch between specimen container installation parts from the third side surface to the fourth side surface (Johns; fig. 2A).

However, Endo teaches the analogous art of a specimen storage apparatus (Endo; fig. 1, [0037]) comprising a plurality of specimen trays having a plurality of specimen container installation parts for holding specimen containers (Endo; fig. 9, #90a, #90b, [0022, 0113-0116]) and a drawer (Endo teaches the specimen trays are stored on a tray cassette in the tray storage unit 7; fig. 1 #7, [0022, 0038]) wherein the plurality of drawers are arranged to achieve a relationship which is p1>d1+d2 and p2>d3+d4 (Endo teaches a cassette 80 that is stored in a drawer of the tray storing unit 7; [0022].  The cassette 80 is configured for installation of a single tray 90a comprising of 100 specimen container installation parts; [0113], or two trays 90b comprising of 50 specimen container installation parts; [0114].  Endo additionally teaches the trays are not limited those described in 90a and 90b, but can be further expanded or reduced to include trays having 25 specimen container installation parts or 200 specimen container installation parts; [0116].  Therefore, the specimen trays having 25 specimen container installation would require the cassette, which is stored in the drawer of the tray storage unit, to have the relationship in which p1>d1+d2 and p2>d3+d4 since the specimen trays having 25 specimen container installation parts is also compatible with a single specimen tray having 100 specimen container installation parts.  In other words, the dimensions of the cassette are fixed, and in order to install 4 trays rather than 1 tray, the d1, d2, d3, and d4 must be dimensioned in order to achieve the relationship p1>d1+d2 and p2>d3+d4 since the total number of specimen container installation parts are present whether a single tray comprising 100 specimen container installation part tray is used or 4 trays comprising 25 specimen container installation parts is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of drawers of Johns such that plurality of drawers are arranged to achieve a relationship which is p1>d1+d2 and p2>d3+d4, as taught by Endo, because Endo teaches the plurality of drawers arranged to achieve a relationship which is p1>d1+d2 and p2>d3+d4 allows .

Response to Arguments
Applicants arguments filed on 12/16/2020 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant’s remarks in order to promote compact prosecution.

Applicant(s) argue on page 8 of their remarks that Johns discloses a rack 200 having a first RFID tag that defines the origin of the rack and its geometry, and a second RFID tag used to define the orientation of the rack 200 where such a structure is suitable when reader antennas are configured in a two-dimensional matrix.  Applicant(s) further argue that Johns teaches a third RFID tag can be provided when a reader antennas are configured in a one-dimensional matrix.  The Examiner agrees with Applicant(s) arguments towards the Johns reference and has modified the rejection based on the amended claim language, therefore, Applicant(s) arguments appear to be moot.

Applicant(s) further argue on pages 8-9 of their remarks that in order to accommodate racks of different sizes, a universal mount device 502 is needed whereas the claimed invention 

Lastly, Applicant(s) argue that claim 8 further specifies that the plurality of drawers are arranged to achieve a relationship which is p1>d1+d2 and p2>d3+d4, with p1, d1, d2, d3, and d4 defined as claimed, and that the disclosures of Marquiss and Motadel cannot be arbitrarily combined with Johns to arrive at claim 8 absent hindsight reconstructions.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Johns specifically teaches suitable trays may include rack bodies and microtiter plates (Johns; [0041]) and the modification of the trays of Johns with the microplate of Marquiss or the rack of Motadel is not hindsight reasoning, because Johns specifically teaches exemplary “bodies” which include plates and racks. In addition, it would have been obvious to one of ordinary skill in the art 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798